Case 1:19-cv-00940-PLM-PJG ECF No. 44, PageID.354 Filed 01/04/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


LORI LYNN HEETHUIS,

       Plaintiff,
                                                    Case No. 1:19-cv-00940
-vs-
                                                    HON: PAUL L. MALONEY
COUNTY OF MUSKEGON; and,
RYAN BOIKE, Individually,

     Defendants.
____________________________________________/

STEPHEN R. DREW (24323)                      ROSATI SCHULTZ JOPPICH
ADAM C. STURDIVANT (P72285)                  & AMTSBUECHLER PC
DREW, COOPER & ANDING                        LAURA       S.    AMTSBUECHLER
Attorneys for Plaintiff                      (P36972)
80 Ottawa Avenue, NW, Suite 200              MELANIE M. HESANO (P82519)
Grand Rapids, MI 49503                       Attorneys for Defendants
(616) 454-8300                               27555 Executive Drive, Suite 250
sdrew@dca-lawyers.com                        Farmington Hills, MI 48331
asturdivant@dca-lawyers.com                  (248) 489-4100
                                             lamtsbuechler@rsjalaw.com
                                             mhesano@rsjalaw.com

______________________________________________________________/

   STIPULATED ORDER EXTENDING SCHEDULING ORDER DATES

       The parties through their respective counsel hereby stipulate to extend the

Case Management Order scheduling dates issued in this matter for thirty (30) days,

for the reason that although the parties have been working diligently with discovery,

due to the need to take multiple depositions and conduct extensive discovery of
Case 1:19-cv-00940-PLM-PJG ECF No. 44, PageID.355 Filed 01/04/21 Page 2 of 2




electronic and traditional forms of evidence, coupled with the difficulties of remote

interaction as required by the current and ongoing global COVID-19 pandemic, the

parties respectfully seek an extension of all dates in the Case Management Order,

except the final settlement conference, the final pretrial conference and the trial date

for thirty (30) days.

      IT IS ORDERED that all Case Management Order dates, with the exception

of the final settlement conference date, the final pretrial date and the trial date, shall

be extended by a period of 30 days. The Court will issue a new Case Management

Order reflecting the same.



      IT IS SO ORDERED.

DATED: _________________                 ___________________________________
                                         HON. PAUL L. MALONEY
                                         U.S. District Court Judge




Stipulated and approved:

/s/Stephen R. Drew (w/consent)                  /s/Laura S. Amtsbuechler
Stephen R. Drew (24323)                         Laura S. Amtsbuechler (P36972)
Attorney for Plaintiff                          Attorney for Defendants
